Per Curiam :
The order should be modified by requiring the plaintiff, as a condition of continuing the injunction, to give a bond in the penalty of §2,500, in the event of plaintiff succeeding in the action conditioned for the payment of the rent of - the property for the period in which he remains in possession thereof; or in the eyent of defendant succeeding conditioned for the payment of the value of the use and occupation of the property, not less than §100 per month, and of the costs of this action; such bond to be executed by a surety company, or by two sufficient sureties to be approved by a justice of this court. As so modified' the order is affirmed, without costs. Present — Ingraham, McLaughlin, Laughlin, Clarke and Houghton, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Settle order on notice.